Exhibit 10.44

 

Promissory Note

 

$14,350,000.00

April 26, 2016

 

FOR VALUE RECEIVED, the undersigned, GRIFFIN INDUSTRIAL REALTY, INC., a
corporation organized and existing under the laws of the State of Delaware and
having an office and mailing address of 204 West Newberry Road, Bloomfield,
Connecticut 06002-1308 (the “Borrower”), promises to pay to the order of
PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, a national banking association
organized under the laws of the United States with an office at One Financial
Plaza, Hartford, Connecticut 06103 (the “Lender”), the principal sum of FOURTEEN
MILLION THREE HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($14,350,000.00), or so
much thereof as may be advanced pursuant to that certain Loan and Security
Agreement by and between the Borrower and the Lender and dated of even date
herewith (the “Loan Agreement”) plus interest, payable at the rate and in the
manner provided in paragraphs 1 and 2 of this Note, together with all taxes
assessed upon said sum against the holder hereof, and any costs and expenses,
including reasonable attorneys’ fees, incurred in the collection of this Note,
the foreclosure of the Open-End Mortgage Deed and Security Agreement from
Borrower to Lender and dated of even date herewith (the “Mortgage”) securing,
inter alia, this Note or in enforcing the terms and conditions of the Loan
Agreement or in protecting or sustaining the lien of said Mortgage.  Said
amounts of principal, interest, fees, costs and expenses are collectively
referred to in this Note as the “Entire Note Balance”.  Capitalized words and
terms used and not otherwise defined herein shall have the meanings ascribed
thereto in the Loan Agreement.

 

1.           INTEREST RATE.

 

(a)          The outstanding principal balance of this Note shall bear interest
at a rate per annum equal to the LIBOR Rate (as hereinafter defined) plus two
hundred (200) basis points adjusted as of the first day of each LIBOR Interest
Period (as hereinafter defined), which rate, as adjusted on each Reset Date (as
hereinafter defined) shall apply until the Maturity Date (as hereinafter
defined) or the sooner imposition of Default Rate (as hereafter defined). 

 

(b)          If the Lender shall reasonably determine (which determination
shall, upon notice thereof to Borrower, be conclusive and binding on Borrower)
that the introduction of or any change in the interpretation of any law, rule,
regulation or guideline (whether or not having the force of law), makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for the Lender to make, continue or maintain the rate of interest
charged hereunder based on the LIBOR Rate, then, upon such determination, the
LIBOR Rate shall forthwith be suspended until the Lender shall notify Borrower
that the circumstances causing such suspension no longer exist, and all amounts
outstanding hereunder shall automatically bear interest at the Alternate Rate
(as hereinafter defined) plus two hundred (200) basis points at the end of the
then current LIBOR Interest Period with respect thereto or sooner, if required
by such law and assertion.

 

(c)          In the event that the Lender, in its sole but reasonable
discretion, shall have determined that U.S. dollar deposits in the relevant
amount and for the relevant LIBOR Interest Period are not available to the
Lender in the London interbank market; or by reason of





--------------------------------------------------------------------------------

 



circumstances affecting the Lender in the London interbank market, adequate and
reasonable means do not exist for ascertaining the LIBOR Rate applicable to the
relevant LIBOR Interest Period; or the LIBOR Rate no longer adequately and
fairly reflects the Lender’s cost of funding loans; or is no longer the
applicable index rate under the Interest Rate Protection Agreement (as defined
in the Loan Agreement), upon notice from the Lender to Borrower, the obligations
of the Lender to make, continue or maintain the rate of interest charged under
this Note based on the LIBOR Rate shall forthwith be suspended and all amounts
outstanding hereunder shall bear interest at the Alternate Rate plus two hundred
(200) basis points until the Lender shall notify Borrower that the circumstances
causing such suspension no longer exist.

 

(d)          If on or after the date hereof the adoption of any applicable law,
rule or regulation or guideline (whether or not having the force of law), or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency (provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by Lender for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “change in law”, regardless of
the date enacted, adopted or issued):

 

(i)        shall subject the Lender to any tax, duty or other charge with
respect to the Loan or its obligation to make the Loan, or shall change the
basis of taxation of payments to the Lender of the principal of or interest on
the Loan or any other amounts due under this agreement in respect of the Loan or
its obligation to make the Loan (except for the introduction of, or change in
the rate of, tax on the overall net income of the Lender or franchise taxes,
imposed by the jurisdiction (or any political subdivision or taxing authority
thereof) under the laws of which the Lender is organized or in which the
Lender’s principal executive office is located); or

 

(ii)       shall impose, modify or deem applicable any reserve, special deposit
or similar requirement (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System of the United
States) against assets of, deposits with or for the account of, or credit
extended by, the Lender or shall impose on the Lender or on the London interbank
market any other condition affecting the Loan or its obligation to make the
Loan;

 

and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining the loan as a Loan, or to reduce the amount of any sum
received or receivable by the Lender under this Note or the Loan Agreement with
respect thereto, by an amount deemed by the Lender to be material, then, within
fifteen (15) days after demand by the Lender, Borrower shall pay to the Lender
such additional amount or amounts as will compensate the Lender for such
increased cost or reduction.

 

(e)          If, after the date of this Note, there is any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority (provided that notwithstanding anything herein
to the





--------------------------------------------------------------------------------

 



contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
Lender for International settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in law”, regardless of the date enacted, adopted or issued) affects
or would affect the amount of capital required or expected to be maintained by
the Lender, or person controlling the Lender, and the Lender determines (in its
sole and absolute discretion) that the rate of return on its or such controlling
person’s capital as a consequence of its commitments or the Loan made by the
Lender is reduced to a level below that which the Lender or such controlling
person could have achieved but for the occurrence of any such circumstance,
then, in any such case upon notice from time to time by the Lender to Borrower,
Borrower shall immediately pay directly to the Lender additional amounts
sufficient to compensate the Lender or such controlling person for such
reduction in rate of return.  A statement of the Lender as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
Borrower.  In determining such amount, the Lender may use any method of
averaging and attribution that it (in its sole but reasonable discretion) shall
deem applicable.

 

(f)          Definitions.  For purposes of this Note, the following definitions
shall apply:

 

(i)        “Alternate Rate” applicable to a particular LIBOR Interest Period
shall mean a rate per annum equal to the rate for US Dollar deposits with
maturities of one (1) month, as are offered by the Reference Banks to prime
banks in the London interbank market for the applicable LIBOR Interest Period as
of approximately 11:00 a.m., London time, on the day that is two (2) LIBOR
Business Days preceding the Reset Date.  Said rate shall correspond to the
“USD-LIBOR-Reference Banks” rate as defined in the 2006 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc.

 

(ii)       “Eurocurrency Reserve Rate” shall mean the weighted average of the
rates (expressed as a decimal) at which the Lender would be required to maintain
reserves under Regulation D of the Board of Governors of the Federal Reserve
System against “Eurocurrency Liabilities” (as that term is used in Regulation
D), if such liabilities were outstanding.  The Eurocurrency Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in the
Eurocurrency Reserve Rate.

 

(iii)      “LIBOR Business Day” shall mean any day on which commercial banks are
open for international business (including dealings in US dollar deposits) in
London and New York.

 

(iv)      “LIBOR Interest Period” means the period commencing on the date of
this Note and ending on (but not including) the first LIBOR Business Day (as
hereinafter defined) of the first month following the month in which this Note
is dated, and thereafter, each period commencing on the last day of the
immediately preceding LIBOR Interest Period and ending one month thereafter;
provided that if any LIBOR Interest Period would otherwise end on a day which is
not a LIBOR Business Day, that LIBOR Interest Period shall be extended to the
next succeeding LIBOR Business Day and no LIBOR Interest Period shall extend
beyond the Maturity Date.





--------------------------------------------------------------------------------

 



(v)       “LIBOR Rate” applicable to a particular LIBOR Interest Period shall
mean a rate per annum equal to the rate for US Dollar deposits with maturities
of one (1) month, which appears on the Reuters Screen LIBOR01 Page as of 11:00
a.m., London Time, on the day that is two (2) LIBOR Business Days preceding the
Reset Date, provided, however, that if such rate does not appear on the Reuters
Screen LIBOR01 Page, the “LIBOR Rate” applicable to such LIBOR Interest Period
shall mean a rate per annum equal to the rate at which US Dollar deposits in an
amount approximately equal to the outstanding principal balance and with
maturities of one (1) month, are offered in immediately available funds in the
London Interbank Market on the day that is two (2) LIBOR Business Days preceding
the Reset Date. If the day that is two (2) LIBOR Business Days preceding the
Reset Date is not a LIBOR Business Day then the LIBOR Rate for such LIBOR
Interest Period shall be established on the next LIBOR Business Day subsequent
to the commencement of the LIBOR Interest Period.  Each determination of the
LIBOR Rate applicable to a particular LIBOR Interest Period shall be made by the
Lender and shall be conclusive and binding upon the Borrower absent manifest
error.

 

In the event the Board of Governors of the Federal Reserve System shall, after
the date of this Note, first impose or increase any reserve requirement with
respect to LIBOR deposits of the Lender, then for any period during which such
reserve requirements shall apply, the LIBOR Rate shall be equal to the LIBOR
Rate amount determined above divided by an amount equal to one (1.00) minus the
sum of the increased Eurocurrency Reserve Rate (as hereinafter defined) less the
Eurocurrency Reserve Rate which exists as of the date of this Note.

 

(vi)      “Reset Date” is the date the LIBOR Rate changes as of the first day of
each LIBOR Interest Period.

 

(g)          Upon the occurrence, and during the continuance, of any Event of
Default, as defined in this Note, the Mortgage or the Loan Agreement, the entire
principal amount of this Note and all interest and other sums due thereon, at
the option of Lender shall become immediately due and payable. Should an Event
of Default occur, the outstanding balance of this Note shall bear interest at
the rate set forth herein plus five percent (5%) per annum (the “Default Rate”)
during the continuation of such Event of Default.

 

2.           PAYMENTS.

 

(a)       Principal shall be payable in monthly installments in the amounts and
on the dates set forth in Schedule A attached hereto and made a part hereof,
together with interest accrued thereon at the rate set forth in paragraph 1
above. 

 

(b)       All interest shall be computed on a daily basis and calculated on the
basis of a three hundred sixty (360) day year for the actual number of days
elapsed, to be payable in arrears on the unpaid principal balance outstanding.

 

(c)       All monthly payments of principal and/or interest required pursuant to
the terms of this Note shall be made together with one-twelfth (1/12) of the
annual real estate taxes, insurance premiums and other charges and assessments
which may accrue against the property if the Lender is requiring the same to be
deposited in escrow pursuant to the Mortgage.

 





--------------------------------------------------------------------------------

 



3.           MATURITY.  The Entire Note Balance, if not sooner paid, shall be
due and payable without notice or demand on May 1, 2026 (the “Maturity Date”).

 

4.           PREPAYMENT. 

 

(a)         The Borrower may prepay this Note in whole or in part at any time
upon delivery of written notice to the Lender (the “Prepayment Notice”)
specifying the amount to be prepaid (the “Prepayment Amount”) and the date on
which prepayment will be made (the “Prepayment Date”, which shall not be less
than thirty (30) days following delivery of the Prepayment Notice to Lender),
and payment to the Lender of a Prepayment Premium (as hereinafter defined).  The
Borrower acknowledges that the Prepayment Premium is a reasonable approximation
of the net economic loss that would be sustained or incurred by the Lender as a
result of the prepayment of all or any portion of this Note. The Prepayment
Premium, together with (i) all unpaid late charges, (ii) all accrued but unpaid
interest, and (iii) any reasonable administrative costs incurred by Lender in
connection with any prepayment and disclosed to the Borrower in advance of the
Prepayment Date, shall be due and payable on the Prepayment
Date.  Notwithstanding the foregoing, if the Lender applies all or any portion
of insurance proceeds received by Lender as a result of a casualty pursuant to
Section 3 of the Mortgage and applies the same to the amounts due hereunder, the
Borrower shall not be responsible for the Prepayment Premium or for any
termination, breakage or unwind fees which would otherwise be required to be
paid pursuant to the Interest Rate Protection Agreement as a result of any such
prepayment.

 

(b)         As used herein, the “Prepayment Premium” shall equal such amounts as
shall, in the judgment of the Lender (which shall be conclusive so long as made
on a reasonable basis), compensate the Lender for any actual loss, costs or
expenses actually incurred by it as a result of (1) any payment or prepayment
(under any circumstances whatsoever, whether voluntary or involuntary, by
acceleration or otherwise) of any portion of the principal amount bearing
interest at the LIBOR Rate on a date other than the last day of an applicable
LIBOR Interest Period, or (2) the conversion (for any reason whatsoever, whether
voluntary or involuntary by acceleration or otherwise) of the rate of interest
payable under this Note from the LIBOR Rate to the rate based on the Alternate
Rate with respect to any portion of the principal amount then bearing interest
at the LIBOR Rate on a date other than the last day of an applicable LIBOR
Interest Period, which amount shall be an amount equal to the present value
(using as a discount rate the rate at which interest is computed pursuant to
clause (ii) below) of the excess, if any, of (i) the amount of interest that
would have accrued at the LIBOR Rate on the amount so prepaid, converted, not
advanced or not borrowed, continued or converted, as the case may be, for the
period from the date of occurrence to the last day of the applicable LIBOR
Interest Period over (ii) the amount of interest (as determined in good faith by
the Lender) that the Lender would have been paid on a Euro-Dollar deposit placed
by the Lender with leading banks in the London Interbank Market for an amount
comparable to the amount so prepaid, converted, not advanced or not borrowed,
continued or converted, as the case may be, for the period from the date of
occurrence to the last day of the applicable LIBOR Interest Period.  If the Loan
shall be accelerated for any reason whatsoever, the applicable Prepayment
Premium in effect as of the date of such acceleration shall be paid by the
Borrower to the Lender in accordance with this Paragraph.  In addition to the
foregoing, Borrower shall be responsible for any termination fee(s) pursuant to
the terms and conditions of the Interest Rate Protection Agreement and nothing
herein shall in any way limit or modify said obligations.  Any such liability of
the Borrower under the Interest Rate Protection Agreement shall be governed by
the Interest Rate Protection Agreement.

 





--------------------------------------------------------------------------------

 



(c)         All amounts received by the Lender in connection with any prepayment
of this Note, in whole or in part, shall be applied in the following order:

 

(i)        all unpaid late charges;

 

(ii)       any accrued and unpaid interest;

 

(iii)      administrative costs incurred by Lender in connection with the
prepayment disclosed to the Borrower prior to the Prepayment Date;

 

(iv)      the Prepayment Premium; and

 

(v)       unpaid principal balance of the Note in the inverse order of maturity.

 

(d)         The Borrower shall not be entitled to any reduction in the amount of
the Prepayment Premium even if the amount actually applied by Lender to reduce
the principal of this Note in accordance with the foregoing order of payments is
less than the Prepayment Amount.

 

(e)         Borrower’s obligation to make payments in accordance with the terms
of this Note shall not be affected by any partial prepayment of this Note.

 

5.           APPLICATION OF PAYMENTS.  Payments will be applied first to fully
pay costs and expenses incurred by holder in collecting this Note or in
sustaining and/or enforcing any security granted to secure this Note, then to
fully pay any outstanding late charges or prepayment, then to fully pay accrued
interest and the remainder will be applied to principal.

 

6.           LATE CHARGE.  Borrower shall pay the holder of this Note a late
charge of five percent (5%) of any monthly installment not received by the
holder within ten (10) days after the installment is due, to cover the
additional expenses involved in handling such overdue installment.  This charge
shall be in addition to, and not in lieu of, any other remedy the holder of this
Note may have and is in addition to any reasonable fees and charges of any
agents or attorneys which the holder of this Note is entitled to employ in the
Event of Default hereunder, whether authorized herein or by law.  Borrower will
pay this late charge promptly but only once for each late payment.

 

7.           DEFAULT.  Upon the occurrence and during the continuance of any
Event of Default (as hereafter defined), the Entire Note Balance shall, at the
option of the holder hereof, become immediately due and payable without notice
or demand.

 

An “Event of Default” is defined as any one of the following: (i) default in the
payment of any interest, principal, or other amounts due hereunder during the
term of this loan and such default continuing for a period of ten (10) days
after the due date thereof; (ii) default in the payment of any principal or
other amounts due upon the Maturity Date; (iii) the occurrence of any other
Event of Default as defined in the Loan Agreement.

 

8.           PREJUDGMENT REMEDY WAIVER.  BORROWER ACKNOWLEDGES AND REPRESENTS
THAT THE LOAN EVIDENCED BY THIS NOTE IS A COMMERCIAL TRANSACTION AND THAT THE
PROCEEDS OF THE LOAN SHALL NOT BE USED FOR PERSONAL, FAMILY OR HOUSEHOLD
PURPOSES. THE BORROWER HEREBY VOLUNTARILY WAIVES ANY RIGHTS TO NOTICE OR HEARING
UNDER CHAPTER





--------------------------------------------------------------------------------

 



903a OF THE CONNECTICUT GENERAL STATUTES AS NOW OR HEREAFTER AMENDED, OR AS
OTHERWISE REQUIRED BY ANY LAW WITH RESPECT TO ANY PREJUDGMENT REMEDY WHICH THE
HOLDER MAY ELECT TO USE WITH RESPECT TO ANY OF THE COLLATERAL (AS DEFINED IN THE
LOAN AGREEMENT).

 

9.           DELAY IN ENFORCEMENT.  The liability of Borrower under this Note is
unconditional and shall not be affected by any extension of time, renewal,
waiver or any other modification whatsoever, granted or consented to by the
holder.  Any failure by the holder to exercise any right it may have under this
Note is not a waiver of the holder’s right to exercise the same or any other
right at any other time.

 

10.         CHANGES.  No agreement by the Lender to change, waive or release the
terms of this Note will be valid unless it is in writing and signed by the
Borrower and the Lender.

 

11.         WAIVER, JURY TRIAL WAIVER.  BORROWER WAIVES PRESENTMENT, DEMAND FOR
PAYMENT AND NOTICE OF DISHONOR.  BORROWER FURTHER WAIVES A TRIAL BY JURY IN ANY
ACTION WITH RESPECT TO THIS NOTE AND AS TO ANY ISSUES ARISING RELATING TO THIS
NOTE OR TO THE INSTRUMENTS SECURING THIS NOTE.

 

12.         GOVERNING LAW; JURISDICTION AND VENUE.  THIS NOTE SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF CONNECTICUT,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  Any action or proceeding to
enforce or defend any rights under this Note or under any agreement, instrument
or other document contemplated hereby or related hereto; directly or indirectly
related to, or connected with, the Loan evidenced hereby or the negotiation,
administration or enforcement thereof; or arising from the debtor/creditor
relationship of the Borrower and the Lender shall be brought either in the
Superior Court of Connecticut or the United States District Court for the
District of Connecticut; provided, however, that any action or suit on this Note
or the Mortgage or Collateral Assignment (as defined in the Loan Agreement)
securing this Note may, at the Lender’s sole option, be brought either in any
State or Federal court located within the County in which the property securing
this Note is located or other Connecticut Court properly having
jurisdiction.  The parties hereto agree that any proceeding instituted in either
of such courts shall be of proper venue, and waive any right to challenge the
venue of such courts or to seek the transfer or relocation of any such
proceeding for any reasons.  The parties hereto further agree that such courts
shall have personal jurisdiction over the parties.  Any judgment or decree
obtained in any such action or proceeding may be filed or enforced in any other
appropriate court.

 

13.         RIGHT OF SET-OFF.  During the continuance of any Event of Default as
defined in this Note, the Lender shall have the right to set-off all sums then
present or in transit to the Operating Account (as defined in the Loan
Agreement) to the Entire Note Balance without prior notice or demand.  For the
purposes of clarity, it is understood and agreed that unless an Event of Default
has occurred and is continuing the Lender shall not have any right to withdraw
any funds from the Operating Account other than to make regularly scheduled
payments of principal and/or interest on the Loan and payments owed by the
Borrower under the Interest Rate Protection Agreement when the same are due and
payable by the Borrower.

 





--------------------------------------------------------------------------------

 



14.         INVALIDITY.  If any provision of this Note or the application of any
provision to any person or circumstance shall be invalid or unenforceable,
neither the balance of this Note nor the application of the provision to other
persons or circumstances shall be affected.

 

15.         Note Secured by Mortgage.  This Note is secured, inter alia, by the
Mortgage, conveying certain real estate and property therein described (the
“Property”) and to be duly recorded on the appropriate land records of the
Town(s)/City(ies) in which the Property is located.

 

16.         BINDING EFFECT.  The provisions of this Note are binding on the
assigns and successors of the Borrower and shall inure to the benefit of the
Lender and its successors and assigns and to subsequent holders of this Note.

 

17.         INTERPRETATION.  Captions and headings used in this Note are for
convenience only.  The singular includes the plural and the plural includes the
singular. “Any” means any and all.

 

18.         Usury Savings Clause.  It is the intent of Lender and Borrower to
comply at all times with applicable usury laws.  If at any time such laws would
render usurious any amounts called for under this Note or any of the other Loan
Documents (as defined in the Loan Agreement), then it is Borrower’s and Lender’s
express intention that such excess amount be immediately credited on the
principal balance of this Note (or, if this Note has been fully paid, refunded
by Lender to Borrower, and Borrower shall accept such refund), and the
provisions hereof and thereof be immediately deemed to be reformed and the
amounts thereafter collectible hereunder reduced to comply with the then
applicable laws, without the necessity of the execution of any further
documents, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder.  To the extent permitted by law, any such
crediting or refund shall not cure or waive any default by Borrower under this
Note or any of the other Loan Documents.  If at any time following any such
reduction in the interest rate payable by Borrower, there remains unpaid any
principal amounts under this Note and the maximum interest rate permitted by
applicable law is increased or eliminated, then the interest rate payable
hereunder shall be readjusted, to the extent permitted by applicable law, so
that the total dollar amount of interest payable hereunder shall be equal to the
dollar amount of interest which would have been paid by Borrower without giving
effect to the reduction in interest resulting from compliance with the
applicable usury laws theretofore in effect. Borrower agrees, however, that in
determining whether or not any interest payable under this Note or any of the
other Loan Documents is usurious, any non-principal payment (except payments
specifically stated in this Note or in any other Loan Document to be interest),
including, without limitation, prepayment fees and late charges, shall be deemed
to the extent permitted by law, to be an expense, fee, premium or penalty rather
than interest.

 

19.         OTHER OBLIGATIONS.  To the extent the Entire Note Balance is reduced
or paid in full by reason of any payment to the Lender, and all or any part of
such payment is rescinded, avoided or recovered from the Lender for any reason
whatsoever, including, without limitation, any proceedings in connection with
the insolvency, bankruptcy or reorganization of the Borrower, the amount of such
rescinded, avoided or returned payment shall be added to or, in the event this
Note has been previously paid in full, shall revive the principal balance of
this Note upon which interest may be charged at the applicable rate set forth in
this Note and shall be considered part of the Entire Note Balance and all terms
and provisions herein shall thereafter apply to same.

 





--------------------------------------------------------------------------------

 



20.         EXCULPATION.  Subject to the qualifications below, Lender shall not
enforce the liability and obligations of Borrower to perform and observe the
obligations contained in this Note, the Mortgage or in any of the other Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against Borrower, except that Lender may bring a foreclosure action, an action
for specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interests under this Note, the Mortgage
and the other Loan Documents, or in the property pledged to the Lender in the
Mortgage, the rentals or property income or profit received from the Property or
any other Collateral (as defined in the Loan Agreement) given to Lender pursuant
to the Loan Documents; provided, however, that, except as specifically provided
herein, any judgment in any such action or proceeding shall be enforceable
against Borrower only to the extent of Borrower’s interest in the Property and
all such other Collateral.  By accepting this Note, the Mortgage and the other
Loan Documents, Lender agrees that, except as otherwise expressly set forth
below, it shall not except as otherwise herein provided, sue for, seek or demand
any deficiency judgment against Borrower in any such action or proceeding under
or by reason of or under or in connection with this Note, the Mortgage or the
other Loan Documents.  The provisions of such exculpation, however, shall not
(1) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (2) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Mortgage; (3) affect the validity or enforceability of any guaranty or
indemnity made in connection with the Loan or any of the rights and remedies of
the Lender thereunder; (4) impair the right of Lender to obtain the appointment
of a receiver; (5) impair the enforcement of the Collateral Assignment (as
defined in the Loan Agreement); or (6) constitute a waiver of the right of
Lender to enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of, but only to the extent of:

 

(i)         all costs, expenses, damages (excluding, however, consequential,
exemplary or punitive damages) or losses actually incurred by the Lender in
connection with the enforcement of the Note, the Mortgage or any other Loan
Document and directly or indirectly resulting from any of the following:

 

(A)     the presence of hazardous waste or asbestos in, on or under the Property
as set forth in a separate environmental indemnity to be signed by Borrower;

 

(B)     any security deposits or other refundable deposits collected with
respect to the Property which are not delivered to Lender upon a foreclosure of
the Property or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
leases or rental agreements affecting the Property prior to the occurrence of an
Event of Default under this Note, the Mortgage or any other Loan Documents that
gave rise to such foreclosure or action in lieu thereof;

 

(C)     the misapplication or conversion by Borrower of (1) any insurance
proceeds paid by reason of any loss, damage or destruction to the Property, or
(2) any awards or other amounts received in connection with the condemnation of
all or a portion of the Property;

 





--------------------------------------------------------------------------------

 



(D)     physical waste committed on the Property by the Borrower or its
affiliates or employees; damage to the Property as a result of the intentional
misconduct or gross negligence of Borrower or any affiliate thereof, or any
agent or employee of any such persons to the extent not covered by the
Borrower’s insurance; or the removal of any portion of the Property in violation
of the terms of the Loan Documents following an Event of Default; or

 

(E)     to the extent that Borrower has retained, misapplied, misappropriated or
converted rents or other income from the Property (1) after an Event of Default,
or (2) prior to applying the rents or other income from the Property to the
monthly mortgage debt service obligations or operating expenses directly
attributable to the Property (including but not limited to real estate taxes,
insurance charges and utilities) but nothing herein shall prevent or limit
Borrower’s distribution of excess income after Borrower has discharged its
obligations for current scheduled debt service obligations and property expenses
on a monthly basis as long as the distributions are not made when Borrower is
already aware that the Property will not generate sufficient ongoing cash flow
to pay such expenses on a going forward basis.

 

(ii)         repayment of the entire sums due under the Note and all other
charges, expenses and obligations of the Borrower pursuant to the Mortgage, Loan
Agreement and other Loan Documents upon the occurrence of any of the following
events:

 

(A)     the commission of any fraud, material misrepresentation or willful
misconduct by Borrower or any of its officers, or any other person authorized to
make statements or representations, or act, on behalf of Borrower in connection
with the Loan;

 

(B)     the Property or any part thereof or interest therein shall be encumbered
by a voluntary lien in violation of the terms of the Loan Documents;

 

(C)     failure to maintain or cause to be maintained any insurance policies
required under the Mortgage beyond any applicable period of notice and cure, or
to pay or provide or cause to be provided the amount of any insurance
deductible, to the extent of the applicable deductible, following a casualty
event or other insured event;

 

(D)     any voluntary breach or violation of the due on sale provisions or
transfer of ownership of the Property, or any portion thereof, other than as may
be permitted in the Loan Documents; or

 

(E)     if the Property or any part thereof shall become an asset in either (a)
a voluntary bankruptcy filing or insolvency proceeding, or (b) an involuntary
bankruptcy proceeding which is commenced by the Borrower or an entity owned or
controlled by Borrower (collectively “Related Party”) and Borrower or Related
Party objects to a motion for relief from stay or injunction following a
voluntary or involuntary bankruptcy or insolvency proceeding; or

 





--------------------------------------------------------------------------------

 



(F)     the breach of any material representation, warranty, covenant or
indemnification provision in that certain environmental indemnity to be signed
by Borrower or in the Mortgage concerning environmental laws, hazardous
substances or asbestos;

 

(b)          Nothing herein shall be deemed to be a waiver of any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provision of
the U.S. Bankruptcy Code to file a claim for the full amount of the indebtedness
secured by the Mortgage or to require that all collateral shall continue to
secure all of the indebtedness owing to Lender in accordance with the Note, the
Mortgage and the other Loan Documents.

 

 

No Further Text On This Page – Signature Page Follows

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed the
day and year first written above.

 

 

 

 

 

BORROWER:

 

GRIFFIN INDUSTRIAL REALTY, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ ANTHONY J. GALICI

 

 

Name: Anthony J. Galici

 

 

Title: Vice President

 

 

 

 





--------------------------------------------------------------------------------

 



Schedule A – Principal Pay Down Schedule

 

 

 

 

 

 

 

 

 

 

 

 

    

 

    

 

    

 

    

Principal

 

 

 

 

 

 

 

 

 

decrease last

 

 

 

From and

 

Up to but

 

Principal

 

day accrual

 

#

 

including:

 

excluding:

 

Outstanding

 

Period

 

 

 

 

 

 

 

 

 

 

 

1

 

04/26/2016

 

06/01/2016

 


14,350,000.00 

 


26,484.30 

 

2

 

06/01/2016

 

07/01/2016

 


14,323,515.70 

 


28,196.47 

 

3

 

07/01/2016

 

08/01/2016

 


14,295,319.23 

 


26,675.94 

 

4

 

08/01/2016

 

09/01/2016

 


14,268,643.29 

 


26,769.43 

 

5

 

09/01/2016

 

10/03/2016

 


14,241,873.87 

 


28,473.37 

 

6

 

10/03/2016

 

11/01/2016

 


14,213,400.49 

 


26,963.04 

 

7

 

11/01/2016

 

12/01/2016

 


14,186,437.45 

 


28,661.39 

 

8

 

12/01/2016

 

01/03/2017

 


14,157,776.06 

 


27,157.99 

 

9

 

01/03/2017

 

02/01/2017

 


14,130,618.07 

 


27,253.17 

 

10

 

02/01/2017

 

03/01/2017

 


14,103,364.90 

 


32,132.08 

 

11

 

03/01/2017

 

04/03/2017

 


14,071,232.82 

 


27,461.30 

 

12

 

04/03/2017

 

05/02/2017

 


14,043,771.53 

 


29,145.27 

 

13

 

05/02/2017

 

06/01/2017

 


14,014,626.26 

 


27,659.69 

 

14

 

06/01/2017

 

07/03/2017

 


13,986,966.57 

 


29,337.93 

 

15

 

07/03/2017

 

08/01/2017

 


13,957,628.64 

 


27,859.45 

 

16

 

08/01/2017

 

09/01/2017

 


13,929,769.19 

 


27,957.09 

 

17

 

09/01/2017

 

10/02/2017

 


13,901,812.10 

 


29,626.75 

 

18

 

10/02/2017

 

11/01/2017

 


13,872,185.35 

 


28,158.90 

 

19

 

11/01/2017

 

12/01/2017

 


13,844,026.44 

 


29,822.74 

 

20

 

12/01/2017

 

01/02/2018

 


13,814,203.71 

 


28,362.11 

 

21

 

01/02/2018

 

02/01/2018

 


13,785,841.59 

 


28,461.52 

 

22

 

02/01/2018

 

03/01/2018

 


13,757,380.08 

 


33,227.31 

 

23

 

03/01/2018

 

04/03/2018

 


13,724,152.77 

 


28,677.72 

 

24

 

04/03/2018

 

05/01/2018

 


13,695,475.05 

 


30,326.57 

 

25

 

05/01/2018

 

06/01/2018

 


13,665,148.47 

 


28,884.51 

 

26

 

06/01/2018

 

07/02/2018

 


13,636,263.96 

 


30,527.40 

 

27

 

07/02/2018

 

08/01/2018

 


13,605,736.56 

 


29,092.73 

 

28

 

08/01/2018

 

09/04/2018

 


13,576,643.83 

 


29,194.70 

 

29

 

09/04/2018

 

10/01/2018

 


13,547,449.13 

 


30,828.63 

 

30

 

10/01/2018

 

11/01/2018

 


13,516,620.50 

 


29,405.06 

 

31

 

11/01/2018

 

12/03/2018

 


13,487,215.44 

 


31,032.92 

 

32

 

12/03/2018

 

01/02/2019

 


13,456,182.52 

 


29,616.88 

 

33

 

01/02/2019

 

02/01/2019

 


13,426,565.64 

 


29,720.68 

 

34

 

02/01/2019

 

03/01/2019

 


13,396,844.96 

 


34,368.60 

 

35

 

03/01/2019

 

04/01/2019

 


13,362,476.36 

 


29,945.29 

 

36

 

04/01/2019

 

05/01/2019

 


13,332,531.07 

 


31,557.56 

 

37

 

05/01/2019

 

06/03/2019

 


13,300,973.51 

 


30,160.84 

 

 





 

--------------------------------------------------------------------------------

 



38

 

06/03/2019

 

07/01/2019

 


13,270,812.66 

 


31,766.89 

 

39

 

07/01/2019

 

08/01/2019

 


13,239,045.78 

 


30,377.88 

 

40

 

08/01/2019

 

09/03/2019

 


13,208,667.89 

 


30,484.35 

 

41

 

09/03/2019

 

10/01/2019

 


13,178,183.54 

 


32,081.06 

 

42

 

10/01/2019

 

11/01/2019

 


13,146,102.49 

 


30,703.62 

 

43

 

11/01/2019

 

12/02/2019

 


13,115,398.86 

 


32,294.00 

 

44

 

12/02/2019

 

01/02/2020

 


13,083,104.87 

 


30,924.41 

 

45

 

01/02/2020

 

02/03/2020

 


13,052,180.45 

 


31,032.79 

 

46

 

02/03/2020

 

03/02/2020

 


13,021,147.66 

 


34,085.78 

 

47

 

03/02/2020

 

04/01/2020

 


12,987,061.88 

 


31,261.02 

 

48

 

04/01/2020

 

05/01/2020

 


12,955,800.86 

 


32,835.30 

 

49

 

05/01/2020

 

06/01/2020

 


12,922,965.56 

 


31,485.66 

 

50

 

06/01/2020

 

07/01/2020

 


12,891,479.90 

 


33,053.46 

 

51

 

07/01/2020

 

08/03/2020

 


12,858,426.44 

 


31,711.85 

 

52

 

08/03/2020

 

09/01/2020

 


12,826,714.59 

 


31,822.99 

 

53

 

09/01/2020

 

10/01/2020

 


12,794,891.61 

 


33,381.05 

 

54

 

10/01/2020

 

11/02/2020

 


12,761,510.55 

 


32,051.51 

 

55

 

11/02/2020

 

12/01/2020

 


12,729,459.04 

 


33,602.98 

 

56

 

12/01/2020

 

01/04/2021

 


12,695,856.06 

 


32,281.61 

 

57

 

01/04/2021

 

02/01/2021

 


12,663,574.45 

 


32,394.75 

 

58

 

02/01/2021

 

03/01/2021

 


12,631,179.70 

 


36,792.36 

 

59

 

03/01/2021

 

04/01/2021

 


12,594,387.34 

 


32,637.23 

 

60

 

04/01/2021

 

05/04/2021

 


12,561,750.11 

 


34,171.79 

 

61

 

05/04/2021

 

06/01/2021

 


12,527,578.32 

 


32,871.38 

 

62

 

06/01/2021

 

07/01/2021

 


12,494,706.94 

 


34,399.18 

 

63

 

07/01/2021

 

08/02/2021

 


12,460,307.76 

 


33,107.14 

 

64

 

08/02/2021

 

09/01/2021

 


12,427,200.61 

 


33,223.17 

 

65

 

09/01/2021

 

10/01/2021

 


12,393,977.44 

 


34,740.82 

 

66

 

10/01/2021

 

11/01/2021

 


12,359,236.62 

 


33,461.37 

 

67

 

11/01/2021

 

12/01/2021

 


12,325,775.25 

 


34,972.14 

 

68

 

12/01/2021

 

01/04/2022

 


12,290,803.11 

 


33,701.21 

 

69

 

01/04/2022

 

02/01/2022

 


12,257,101.90 

 


33,819.32 

 

70

 

02/01/2022

 

03/01/2022

 


12,223,282.57 

 


38,083.58 

 

71

 

03/01/2022

 

04/01/2022

 


12,185,198.99 

 


34,071.32 

 

72

 

04/01/2022

 

05/03/2022

 


12,151,127.67 

 


35,564.49 

 

73

 

05/03/2022

 

06/01/2022

 


12,115,563.18 

 


34,315.38 

 

74

 

06/01/2022

 

07/01/2022

 


12,081,247.81 

 


35,801.50 

 

75

 

07/01/2022

 

08/01/2022

 


12,045,446.31 

 


34,561.12 

 

76

 

08/01/2022

 

09/01/2022

 


12,010,885.19 

 


34,682.24 

 

77

 

09/01/2022

 

10/03/2022

 


11,976,202.95 

 


36,157.77 

 

78

 

10/03/2022

 

11/01/2022

 


11,940,045.18 

 


34,930.52 

 

79

 

11/01/2022

 

12/01/2022

 


11,905,114.66 

 


36,398.88 

 

80

 

12/01/2022

 

01/03/2023

 


11,868,715.78 

 


35,180.51 

 

81

 

01/03/2023

 

02/01/2023

 


11,833,535.27 

 


35,303.81 

 

 







--------------------------------------------------------------------------------

 



82

 

02/01/2023

 

03/01/2023

 


11,798,231.46 

 


39,429.10 

 

83

 

03/01/2023

 

04/03/2023

 


11,758,802.36 

 


35,565.73 

 

84

 

04/03/2023

 

05/02/2023

 


11,723,236.63 

 


37,015.75 

 

85

 

05/02/2023

 

06/01/2023

 


11,686,220.88 

 


35,820.10 

 

86

 

06/01/2023

 

07/03/2023

 


11,650,400.78 

 


37,262.78 

 

87

 

07/03/2023

 

08/01/2023

 


11,613,137.99 

 


36,076.24 

 

88

 

08/01/2023

 

09/01/2023

 


11,577,061.76 

 


36,202.68 

 

89

 

09/01/2023

 

10/02/2023

 


11,540,859.08 

 


37,634.31 

 

90

 

10/02/2023

 

11/01/2023

 


11,503,224.77 

 


36,461.45 

 

91

 

11/01/2023

 

12/01/2023

 


11,466,763.31 

 


37,885.62 

 

92

 

12/01/2023

 

01/02/2024

 


11,428,877.69 

 


36,722.02 

 

93

 

01/02/2024

 

02/01/2024

 


11,392,155.67 

 


36,850.72 

 

94

 

02/01/2024

 

03/01/2024

 


11,355,304.95 

 


39,547.43 

 

95

 

03/01/2024

 

04/02/2024

 


11,315,757.52 

 


37,118.47 

 

96

 

04/02/2024

 

05/01/2024

 


11,278,639.05 

 


38,523.68 

 

97

 

05/01/2024

 

06/03/2024

 


11,240,115.37 

 


37,383.58 

 

98

 

06/03/2024

 

07/01/2024

 


11,202,731.79 

 


38,781.13 

 

99

 

07/01/2024

 

08/01/2024

 


11,163,950.66 

 


37,650.51 

 

100

 

08/01/2024

 

09/03/2024

 


11,126,300.15 

 


37,782.47 

 

101

 

09/03/2024

 

10/01/2024

 


11,088,517.68 

 


39,168.51 

 

102

 

10/01/2024

 

11/01/2024

 


11,049,349.17 

 


38,052.16 

 

103

 

11/01/2024

 

12/02/2024

 


11,011,297.01 

 


39,430.41 

 

104

 

12/02/2024

 

01/02/2025

 


10,971,866.60 

 


38,323.72 

 

105

 

01/02/2025

 

02/03/2025

 


10,933,542.88 

 


38,458.03 

 

106

 

02/03/2025

 

03/03/2025

 


10,895,084.85 

 


42,288.06 

 

107

 

03/03/2025

 

04/01/2025

 


10,852,796.79 

 


38,741.02 

 

108

 

04/01/2025

 

05/01/2025

 


10,814,055.76 

 


40,099.39 

 

109

 

05/01/2025

 

06/02/2025

 


10,773,956.38 

 


39,017.34 

 

110

 

06/02/2025

 

07/01/2025

 


10,734,939.04 

 


40,367.73 

 

111

 

07/01/2025

 

08/01/2025

 


10,694,571.31 

 


39,295.56 

 

112

 

08/01/2025

 

09/02/2025

 


10,655,275.75 

 


39,433.28 

 

113

 

09/02/2025

 

10/01/2025

 


10,615,842.47 

 


40,771.66 

 

114

 

10/01/2025

 

11/03/2025

 


10,575,070.81 

 


39,714.38 

 

115

 

11/03/2025

 

12/01/2025

 


10,535,356.44 

 


41,044.64 

 

116

 

12/01/2025

 

01/02/2026

 


10,494,311.79 

 


39,997.41 

 

117

 

01/02/2026

 

02/02/2026

 


10,454,314.38 

 


40,137.59 

 

118

 

02/02/2026

 

03/02/2026

 


10,414,176.79 

 


43,810.41 

 

119

 

03/02/2026

 

04/01/2026

 


10,370,366.38 

 


40,431.81 

 

120

 

04/01/2026

 

05/01/2026

 


10,329,934.57 

 


10,329,934.57 

 

 



--------------------------------------------------------------------------------